Citation Nr: 1453954	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  14-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and an adjustment disorder with depressed mood and anxiety.
 
2.  Entitlement to special monthly compensation (SMC), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty during World War II from April 1945 to December 1946.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision that denied service connection for PTSD; and from an April 2013 rating decision that, in pertinent part, denied entitlement to SMC based on the need for regular A&A or on being housebound.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with an adjustment disorder with depressed mood and anxiety, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran contends that his claimed psychiatric disability, to include PTSD and an adjustment disorder with depressed mood and anxiety, had its onset in active service.

The report of a November 2012 VA examination reflects that the Veteran has two Axis I diagnoses-i.e., an adjustment disorder with depressed mood, and uncomplicated bereavement.  Although the Veteran reported that he encountered a dead enemy combatant whose intestines were exposed and covered with maggots during active service in Japan, his described PTSD symptoms were not found to have caused clinically significant distress.  The November 2012 examiner found that the Veteran's symptoms did not meet full criteria for PTSD.   In essence, the Veteran's symptoms have not caused impairment in social, occupational, or other important areas of functioning.
  
In this case, although a diagnosis of PTSD was not rendered during the November 2012 VA examination, the Board observes that VA records during the pendency of the appeal include diagnoses of an adjustment disorder with anxiety in January 2012 and an adjustment disorder with depressed mood in November 2012.  Moreover, subsequent records received from the Amarillo Vet Center in June 2013 and in September 2013 reflect that the Veteran was being followed for sub-PTSD; and that he had a differential diagnosis of severe PTSD.  His symptoms included irritability; depressed and anxious moods; nightmares; flashbacks; sleep disturbances; and other re-experiencing, avoidance/numbing, and hyper-arousal issues.

Given that it appears that the Veteran's symptoms have worsened since the examination, such that a diagnosis of PTSD for treatment purposes has been established, and further given that no opinion exists as to the other psychiatric disabilities diagnosed during the appeal, the Board finds that remand is necessary in order to obtain crucial medical evidence.  38 C.F.R. § 3.159(c)(4) (2014).
Additionally, the Board finds the Veteran's claim for SMC based on the need for regular A&A or on being housebound is inextricably intertwined with the pending issue at this time. Thus, appellate review of the issue of SMC must be deferred until resolution of the service connection claim.

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, dated from May 2013; and associate them with the Veteran's claims file (physical or electronic).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability. 

Upon review of the file, and examination, the examiner is asked to render opinions as to the following:

a.  whether a diagnosis of PTSD is now appropriate.  See Amarillo Vet Center records dated in June 2013 and in September 2013, documenting a diagnosis for treatment purposes. 

b.  if a diagnosis of PTSD is appropriate, whether it is at least as likely as not related to the Veteran's active service, to include his service in Japan during World War II.  

Specifically, the examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c.  For non-PTSD psychiatric disability or disabilities diagnosed, such as adjustment disorder with depressed mood, whether it is at least as likely as not (50 percent probability or greater) that the disability is related to the Veteran's active service, to include his service in Japan during World War II.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

If examination is not possible due to the Veteran's age or health, please forward the claims folder for review by an appropriate examiner to determine the above question in paragraph c, regarding non-PTSD disabilities.

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal (including the inextricably intertwined claim for SMC).   If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

